IDEAS THAT COMMUNICATE 2511 Cororate Way Palmetto, Florida 34221 June 21, 2010 John Zitko, Esq. United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Teltronics, Inc. Form 10-K for the Year ended December 31, 2009 Filed March 24, 2010 Form 10-Q for the period ended March 31, 2010 Filed May 17, 2010 Supplemental Response filed May 28, 2010 Dear Mr. Zitko: This letter confirms your approval of a request made on behalf of Teltronics, Inc. by its counsel, John N. Blair, Esq., to extend the time for Teltronics, Inc. to respond to your June 3, 2010 letter to Tuesday, June 29, 2010. Thank you. Very truly yours, /s/ Ewen R. Cameron Ewen R. Cameron President & CEO cc:John N. Blair, Esq.
